On order of the Court, the motion of the Arab American Chamber of Commerce, the Arab Community Center for Economic and Social Services, the Arab American Civil Rights League, and the Arab American News to file a brief amicus curiae is GRANTED. The amicus brief submitted on December 27, 2017 is accepted for filing. The application for leave to appeal the November 29, 2016 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.